DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 04/04/2005 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/737,358 filed 9/27/2018.
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 7/12/2019 has been considered.
Election/Restrictions
5.	Applicant's election with traverse of Species A in the reply filed on 1/11/21 is acknowledged.  The traversal is on the ground(s) that the species are neither distinct nor independent.  This is found persuasive and the requirement for election/restriction is withdrawn.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Chen”) USPAT 6,562,715.
Chen discloses in Figs. 1, 2 and 4 (Chen suggest in alternative a barrier (TaN) may be deposited using IMP, cols. 4 and 9, lines 20-35and 42-67) a method of manufacturing a semiconductor device, the method comprising:  applying a first power (e.g. element 232) to a first coil (e.g. element 230); during the applying the first power to the first coil, sputtering a first portion (e.g. during the first stage) of a barrier material onto a substrate (e.g. element 220, col. 9, lines 42-67); after the sputtering the first portion of the barrier material, applying a second power (e.g. during the second deposition stag, col. 9, lines 42-67) to a second coil (e.g. annotated element Scnd shown below) separate from the first coil (e.g. during the second deposition stage); and during the applying the second power to the second coil, sputtering a second  portion of the barrier material onto the substrate (col. 9, lines 42-67).    
Re claim 12, Chen discloses wherein the barrier material is tantalum nitride (col. 9, lines 42-67).    
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Chen fails to teach the ratio. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Allowable Subject Matter
11.	Claims 1-7 and 21-26 are allowed.
12.	Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein during the sputtering the first  portion of the barrier material a first coil is situated a first distance away  from the mounting platform … wherein during the sputtering the second portion  of the barrier material the first coil is situated a second distance away from  the mounting platform, the second distance being different from the first  distance as required in claims 1 and 21. Furthermore, none of the cited art discloses wherein the step of after the sputtering the first portion of the barrier material, applying a third power to a third coil separate from the first coil and the second coil; and during the applying the second power to the second coil and during the applying the third power to the third coil, sputtering the second portion of the barrier material onto the substrate as required in claim 9.

    

    PNG
    media_image1.png
    1188
    1026
    media_image1.png
    Greyscale






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893